EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Mendonsa on 7 September 2021.
The application has been amended as follows: 

Please amend claim 2 as follows: 

2.	(Currently Amended)   The method of claim 1 wherein the database query physical resource requirements 

Please amend claim 3 as follows: 

3.	(Currently Amended)   The method of claim 1 wherein the database query physical resource requirements 

Please amend claim 4 as follows: 

physical resource requirements 

Please amend claim 5 as follows: 

	5.	(Currently Amended)   The method of claim 1 wherein the database query physical resource requirements 

Please amend claim 7 as follows: 

7.	(Currently Amended)   The non-transitory computer-readable medium of claim 6 wherein the database query physical resource requirements 

Please amend claim 8 as follows: 

	8.	(Currently Amended)   The non-transitory computer-readable medium of claim 6 wherein the database query physical resource requirements 

Please amend claim 9 as follows: 
physical resource requirements 

Please amend claim 10 as follows: 

	10.	(Currently Amended)   The non-transitory computer-readable medium of claim 6 wherein the database query physical resource requirements 

Please amend claim 12 is follows: 

12.	(Currently Amended)   The system of claim 11 wherein the database query physical resource requirements 

Please amend claim 13 as follows: 

	13.	(Currently Amended)   The system of claim 11 wherein the database query physical resource requirements 

	


14.	(Currently Amended)   The system of claim 11 wherein the database query physical resource requirements 

Please amend claim 15 as follows:

	15.	(Currently Amended)   The system of claim 11 wherein the database query physical resource requirements 

Please amend claim 21 as follows:

	21.	(Currently Amended)  The method of claim 1 wherein the historical top range of database queries is based on a percentile of rating of one or more selected physical resource requirements 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from July 12, 2021 are persuasive. The following limitations in independent claim 1 including: “analyzing the database query with the one or more processors to determine whether the database query has one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158